Case 2:19-cv-08100-CCC-JBC Document 20 Filed 05/21/19 Page 1 of 1 PageID: 191
                                                               U.S. Department of Justice

                                                               United States Attorney
                                                               District of New Jersey
                                                               Civil Division

_____________________________________________________________________________________________________________________
CRAIG CARPENITO                                                401 Market Street, 4th Floor      Main: (856) 757-5412
UNITED STATES ATTORNEY                                         P.O. Box 2098                    Direct: (856) 757-5031
                                                               Camden, NJ 08101                  Fax: (856) 757-5416
Anne B. Taylor                                                 Anne.Taylor@usdoj.gov
Assistant United States Attorney
                                                               May 21, 2019
Via ECF
The Honorable Claire C. Cecchi
United States District Judge
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

          Re:        Kaetz v. United States et al., No. 2:19-cv-8100 (CCC) (JBC)

Dear Judge Cecchi:

       Plaintiff in this litigation filed suit seeking to hold, among others, the United
States, former President Barack Obama, and former Senator/Secretary of State
Hillary Clinton liable for a number of alleged violations of his constitutional rights.
Plaintiff also appears to have served his complaint on many of the individual states.
After my colleague AUSA Susan Millenky indicated via letter that an attorney
representing the State of Maine improperly entered his appearance for the United
States, ECF No. 9, Plaintiff filed another document indicating an intention to add
both AUSA Millenky and United States Attorney Craig Carpenito as defendants in
this action. ECF No. 16.

       Without taking a position regarding whether or not Plaintiff has properly
named additional defendants or stated a claim, but in light of Plaintiff’s efforts to
personally serve individual defendants, see, e.g., ECF No. 17, I write to advise that
service on any defendants or proposed defendants employed by the United States
Attorney’s Office may be made at the Office of the United States Attorney, 970
Broad Street, Suite 700, Newark, NJ 07102. Such service must comport with
Federal Rule of Civil Procedure 4(i)(1) and (2), and may be accomplished by certified
or registered mail to that address.
                                               Respectfully submitted,

                                                               CRAIG CARPENITO
                                                               United States Attorney

                                                               /s/ Anne B. Taylor
                                                               By: ANNE B. TAYLOR
                                                               Assistant U.S. Attorney

Cc, via first class mail: William Kaetz, plaintiff pro se
